DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26- 29, 33- 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (US 2018/0270527). 
For claim 21, Depies et al teach a system for video extraction comprising servers, a first terminal and a second terminal; 
wherein the servers is configured to: 
send video content to the first terminal and the second terminal, respectively, wherein the video content comprises a first hot clip and a second hot clip (e.g. figure 1A, content server: paragraph 50: “video content 115 received from the content server 116”, abstract: “interest portions of a video program”); 
send a first tag of the first hot clip to the first terminal (e.g. figures 2a-2B, paragraph 54, “The time index of the program can be define for a video program that corresponds to the video content 115 as sent from a content server 116. The time line 218 can correspond to a common time index for the program as sent to multiple server 130); and 
send a second tag of the second hot clip to the second terminal (e.g. figure 2A, multiple time index are shown in figures 2A-2B); 
wherein the first terminal is configured to: display the first tag on a play time axis of the video content, wherein the first tag is located in a first location of the play time axis; and wherein the second terminal is configured to: display the second tag on the play time axis of the video content, wherein the second tag is located in a second location of the play time axis (e.g. figure 2A, multiple time index are shown in figures 2A-2B).  
Depies et al teach computing devices receives video content from content server 116 and receives “time index” from Aggregator server 130 (e.g. see above). Depies et al do not specify the video content and the time index can be received one server. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Depies et al to have used one server instead of multiple server since functions of servers sending out video content and sending out time index are taught by Depies et al ( KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97 , (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, see MPEP 2141). 
	Claims 28 and 35 are rejected for the same reasons as discussed in claim 21 above. 
	For claim 26, Depies et al teach the first tag is used to indicate a start time of the first hot clip (e.g. paragraph 7). 

	For claim 22, Depies et al teach classify users into a plurality of user groups based on attribute information of the users, wherein a user of the first terminal corresponds to a first user group, and a user of the second terminal corresponds to a second user group (e.g. paragraph 41, “…a local application can determined interesting moments for a set of users selected by the user, such as based on inputs from users within a household or from a selected group of friends”); and obtain the first hot clip and the second hot clip based on information about operations performed by each of the plurality of user groups in watching the video content. (e.g. paragraph 41, “…a local application can determined interesting moments for a set of users selected by the user, such as based on inputs from users within a household or from a selected group of friends”).
	Claims 29 and 36 are rejected for the same reasons as discussed in claim 22 above.

Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (US 2018/0270527), as applied to claims 21-22, 26- 29, 33- 36 and 40 above, and further in view of Teraguchi et al (US 2002/0184220). 
For claims 23, 30 and 37, Depies et al do not further disclose  receive the attribute information of the users sent by the first terminal and the second terminal. Teraguchi et al teach receive the attribute information of the users sent by the first terminal and the second terminal (e.g. figures 1, 3, paragraph 68: “the user processor . 

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (US 2018/0270527), as applied to claims 21-22, 26- 29, 33- 36 and 40 above, and further in view of Gregotski et al (US 2014/0282262).  
For claims 25, 32 and 39, Depies et al do not further disclose the operations performed by each of the plurality of user groups comprise fast forward, rewind, forward drag, and backward drag. Gregotski et al teach the operations performed by each of the plurality of user groups comprise fast forward (e.g. paragraph 48), rewind, forward drag, and backward drag (e.g. paragraph 49). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gregotski et al into the teaching of Depies et al to improve navigation withing video content (e.g. abstract, Gregotski et al).

Claims 24, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (US 2018/0270527), as applied to claims 21-22, 26- 29, 33- 36 and 40 above, and further in view of Zhao(US 2017/0169857). 
For claims 24, 31 and 38, Depies et al do not further disclose a bullet screen comment. Zhao teach a bullet screen comment (e.g. paragraph 33). It would have been 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484